DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for detecting and monitoring a characteristic of a thread (F) comprising all the specific elements with the specific combination including wherein in a second stage, said monitoring unit (8) modifies the data detected by the analog sensor (3) on the basis of the calibration variable which is a function of such value of the characteristic determined in the second detection, said modification taking place in real time and allowing the detection of the characteristic determined in the first detection to be calibrated so as to determine the definitive value of the monitored characteristic, and wherein the monitoring unit (8) compares such definitive value of the monitored characteristic with predefined values or monitoring parameters of the monitored characteristic so as to check whether or not it corresponds to said predetermined set values; where such correspondence does not occur, said monitoring unit (8) generates a warning signal and/or acts on in set forth of claim 1, wherein dependent claims 3, 5-10, and 12 are allowable by virtue of dependency on the allowed claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system for detecting and monitoring a characteristic of a thread (F) comprising all the specific elements with the specific combination including wherein the data received from the analog sensor mode (3) is calibrated by a calibration variable which varies over time, said calibration variable being defined by a value of the monitored characteristic detected by the digital sensor and determined by the monitoring unit (8), the determination of such calibration variable allowing said monitoring unit (8) to calibrate the data for the characteristic detected by the analog sensor (3) and to define the definitive value of the monitored characteristic; and wherein said monitoring unit (8) is connected to a memory unit (9) containing predetermined values of the monitored characteristic, said monitoring unit (8) comparing the definitive value of the monitored characteristic with such predetermined values in order to generate a warning and/or to stop feed of the thread to the machine if there is a discrepancy between the definitive value of the monitored characteristic and the predetermined values in set forth of claim 11, wherein dependent claims 14-18 are allowable by virtue of dependency on the allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 24, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886